                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DMSION
                                 No. 5:19-CV-279-D


WEN CIIlANN YEH,                               )
                                               )
                             Plaintiff,        )
                                               )
                     v.                        )                  ORDER
                                 )
NORTH CAROLINA STATE UNIVERSITY, )
andNORAF. SULLIVAN,·             )
                                 )
                     Defendants. )

       On July 3, 2019, Wen Chainn Yeh ("Yeh" or ''plaintiff''), appearing pm~ filed a complaint

[D.E. 1]. On July 19, 2019, defendants filed waivers of the service of summons [D.E. 8, 9]. On

August 12, 2019, Yeh moved for default judgment [D.E. 14]. On August 23, 2019, defendants

responded in opposition [D.E. 15]. On August 29, 2019, Yeh replied [D.E. 16].

       In accordance with the Federal Rules of Civil Procedure, defendants had 60 days to answer

the complaint. See Fed. R. Civ. P. 4(d)(3). The court DENIES Yeh's motion for entry of default

[D.E. 14].

       SO ORDERED. This fl_ day of September 2019.
